         Case 1:19-cr-00131-PAE Document 692 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19-CR-131 (PAE)
                        -v-
                                                                   ORDER ON MOTIONS
 JUSTIN RIVERA and
 DWAYNE ANTHONY CONLEY

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court resolved the motions

pending at Dkt. Nos. 664, 667 and 673. The Court denied the defendants’ respective

applications for release pursuant to 18 U.S.C. § 3142(i) and the Government’s application to

modify the Court’s order authorizing Rivera to access a laptop in his cell at the MCC. The Clerk

of Court is respectfully requested to terminate these motions.


       SO ORDERED.


                                                          
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 8, 2021
       New York, New York
